Citation Nr: 0634441	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-06 100	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service-connected tinnitus.



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs






INTRODUCTION

The veteran retired in November 1971 after approximately 20 
years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that it previously remanded the case, in July 
2005, to schedule the veteran for a VA examination to 
determine whether he has hearing loss and if so, to determine 
whether the hearing loss is related to military service or to 
his service-connected tinnitus.  

In November 2005, the veteran presented for a VA audiological 
examination.  The results of the audiological examination 
reveal that the veteran has bilateral hearing loss as defined 
in 38 C.F.R. § 3.385.  In a November 2005 examination report 
and March 2006 addendum, VA examiners indicated that the 
veteran's claims file was reviewed.  The report and addendum 
indicated that the veteran's hearing loss is not directly 
related to military service because the disability was not 
present at discharge or within the first year post-discharge 
from military service.  Unfortunately, neither examiner 
addressed the veteran's contention that his service-connected 
tinnitus caused or aggravates his hearing loss.  

As noted above, at the time of the July 2005 remand, it was 
requested that, in addition to an audiological examination, 
the examiner discuss whether the veteran's service-connected 
tinnitus caused or aggravated his hearing loss.  A review of 
the record would appear to indicate that this was not 
accomplished.  Therefore, a remand is unavoidable in this 
instance.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the issue must be remanded to the AMC for that 
purpose. 

In addition, in August 2006 the veteran submitted an unsigned 
private physician's progress note for consideration on his 
appeal.  This progress note, which is not on letterhead, 
includes an opinion as to the etiology of the veteran's 
hearing loss.  The veteran's letter of transmittal reflects 
no indication that he waived initial RO consideration of the 
additional evidence.  Absent a waiver, this evidence must be 
referred to the RO for initial consideration before the Board 
may consider it.  See Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran's claims file to be reviewed by 
one of the same examiner who provided the 
November 2005 examination or March 2006 
addendum, if available.  If either 
examiner is available, she should provide 
an addendum addressing the specific 
question of whether the veteran's service-
connected tinnitus caused or aggravated 
(permanently worsened beyond the normal 
progression) his hearing loss.  If neither 
examiner is available, then the file 
should be reviewed by another examiner 
specializing in ear/audiology disabilities 
to provide the requisite opinion.  If 
aggravation is shown, the degree to which 
the hearing loss is worsened by the 
tinnitus should be indicated.  A rationale 
should be provided for any opinion 
expressed.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  If any determination remains 
adverse to the veteran, he should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


